Citation Nr: 0615473	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-29 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on verified active duty from July 1962 to 
July 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

By his own admission, the veteran does not have a service-
connected disability, nor does he claim to have a disability 
that is due to or aggravated by active duty service.  


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  He is not service-
connected for any disability, nor does he claim entitlement 
to service connection for any disability. It appears that he 
is relying on eligibility information supplied from the 
Catalog of Federal Domestic Assistance web page 
(http://www.cfda.gov) that summarizes Federal benefits 
programs.  He contends that he is eligible for financial 
assistance solely on the basis of his honorable active duty 
military service.  He submitted a copy of the information 
from that web site upon which he bases his argument.  That 
information reads, in pertinent part:

ELIGIBILITY REQUIREMENTS

Applicant Eligibility
Veterans with honorable service and 
servicepersons on duty having a service-
connected disability due to loss or 
permanent loss of use of one or both feet, 
one or both hands, or a permanent impairment 
of vision of both eyes to a prescribed 
degree. For adaptive equipment only, 
eligibility also exists if there is service- 
connected ankylosis of one or both knees or 
one or both hips. Personnel on active duty 
also qualify under the same criteria as 
veterans. 


Beneficiary Eligibility
Disabled service members and 
veterans



That information is a paraphrase of 38 C.F.R. §  3.808:

Automobiles or other conveyances; certification.  A 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance in an amount 
not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.  

(a) Service. The claimant must have had active 
military, naval or air service.  

(b) Disability.  (1) One of the following must 
exist and be the result of injury or disease 
incurred or aggravated during active military, 
naval or air service;  (i) Loss or permanent loss 
of use of one or both feet;  (ii) Loss or 
permanent loss of use of one or both hands;  
(iii) Permanent impairment of vision of both 
eyes: Central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral 
field has contracted to such an extent that the 
widest diameter of visual field subtends an 
angular distance no greater than 20° in the 
better eye.  (iv) For adaptive equipment 
eligibility only, ankylosis of one or both knees 
or one or both hips. (Authority: 38 U.S.C. 3902)  
(2) Veterans not serving on active duty must be 
entitled to compensation for the disability.  As 
to any claimant the disability must be service 
connected in accordance with usual criteria. (See 
§§3.1(m) and (n), 3.301-3.310.)  

(c) Claim for conveyance and certification for 
adaptive equipment. A specific application for 
financial assistance in purchasing a conveyance 
is required which must contain a certification by 
the claimant that the conveyance will be operated 
only by persons properly licensed. The 
application will also be considered as an 
application for the adaptive equipment to insure 
that the claimant will be able to operate the 
conveyance in a manner consistent with safety and 
to satisfy the applicable standards of licensure 
of the proper licensing authorities. 
Simultaneously with the certification provided 
pursuant to the introductory text of this 
section, a claimant for financial assistance in 
the purchase of an automobile will be furnished a 
certificate of eligibility for financial 
assistance in the purchase of such adaptive 
equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is 
contraindicated by a physical or legal inability 
to operate the vehicle. There is no time 
limitation in which to apply. An application by a 
claimant on active duty will be deemed to have 
been filed with VA on the date it is shown to 
have been placed in the hands of military 
authority for transmittal. 
38 C.F.R. § 3.808 (2005).  

The veteran contends that honorable service in the military 
is the sole requirement for eligibility for financial 
assistance for the purchase of an automobile.  As is clear 
from review of the regulations as well as the information 
provided by the veteran, that there is a two-step process 
involved in determining whether the criteria for award of 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only have been met.  First and foremost, the veteran must 
meet the requirements to be eligible to apply for the 
benefit.  By operation of law, he must have honorable service 
and a service-connected disability due to loss or permanent 
loss of use of one or both feet, one or both hands, or a 
permanent impairment of vision of both eyes to a prescribed 
degree.  For adaptive equipment only, eligibility for 
applications also exists if there is service-connected 
ankylosis of one or both knees or one or both hips.  Here, 
there is no allegation, nor any evidence that the veteran has 
any of the specified disabling conditions listed under 
38 C.F.R. § 3.808(b) that are service-connected disabilities.  

Only after the veteran has met the eligibility requirements 
to apply for the benefit, can it be determined whether his 
disabilities are of such nature and severity to as to meet 
beneficiary requirements to be awarded the actual benefit.  
Here, the veteran is attempting to circumvent the first-step 
of the application process.  Simply stated, while the veteran 
does have honorable service, he does not have the required 
service-connected disability(ies) to meet the criteria for 
applying for the benefit.  He can go no further.  The 
process, by order of law, must cease once this determination 
is made.

For these reasons the Board finds that the appellant's 
arguments are without merit, and his claim for eligibility 
for financial assistance in the purchase of an automobile is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  

In making this determination, the Board has given 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Board 
believes that this is a case in which the law and not the 
evidence is dispositive, and thus, that the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis, supra.   Under such circumstances, the VCAA is not 
applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-
3, and cases cited therein. (The VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.)  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, or adaptive equipment thereof, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


